Citation Nr: 0524595	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  03-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the eyes.  


REPRESENTATION

Appellant represented by:	Atlantic County Veterans 
Service Office


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from December 1954 to December 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The veteran was scheduled for a travel Board hearing in March 
2004, but he did not report for his hearing.  He also has not 
since explained his absence or requested to reschedule his 
hearing.  Accordingly, the Board will review his case as if 
he withdrew his hearing request.  See 38 C.F.R. § 20.704(d) 
(2004).  


FINDING OF FACT

The veteran sustained an injury to his eyes while in the 
military, which caused minute corneal scarring, but his 
current diminished vision is due to refractive error.


CONCLUSION OF LAW

The veteran has residuals, other than decreased vision, from 
an injury he sustained to his eyes in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA was signed into law on November 9, 2000, and 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini 
II"); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The veteran was notified by RO letter in April 2002 of the 
VCAA, prior to the November 2002 rating decision being 
appealed.  It is clear from the reports of his 
VA examinations that he has been afforded regarding his 
claimed disorder, see 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), that he has never received any relevant 
evaluations or treatment since service for disability 
involving his eyes.  So, obviously, there are no post-service 
clinical records to be obtained.  

Apparently, the veteran's service medical records (SMRs) were 
destroyed in a fire and the RO has taken all possible steps 
to locate alternate sources of evidence and has informed him 
of this in an October 2002 letter.  However, no alternate 
sources of evidence are available.  

As mentioned, the veteran was scheduled to testify at a 
hearing in support of his claim.  The hearing was to be 
chaired by a Veterans Law Judge of the Board, and was to be 
held in March 2004.  But the veteran did not appear for the 
hearing.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture, without first remanding the case to the RO, 
especially since the Board is granting the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection also is permissible for aggravation of a pre-
existing condition during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Service 
connection may be granted, as well, for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As already alluded to, the veteran's service medical records 
are unavailable for consideration, apparently having been 
destroyed in a fire on July 12, 1973, at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, 
which is a military records repository.  See Jolly v. 
Derwinski, 1 Vet. App. 37, 38 (1991).  

In Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) it was 
held that the "duty to assist under the facts of this case 
was particularly great in light of the unavailability of the 
veteran's exit examination and full Army medical records"  
In O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) it was 
held that "where the service medical records are presumed 
destroyed, the [Board's] obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-
the-doubt rule is heightened."

"Nowhere do VA regulations provide that a veteran must 
establish service connection through medical records alone."  
Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  
Rather, 38 C.F.R. § 3.303(a) provides that 
"[d]eterminations as to service connection will be based on 
review of the entire evidence of record."  

On the other hand, while there is a heightened duty to 
considered the benefit of the doubt doctrine when a 
veteran's SMR's are destroyed, this does not lower threshold 
for an allowance of a claim, for example, where the evidence 
almost but not quite reaches the positive-negative balance.  
This misinterprets 38 U.S.C.A. § 5107(a).  Rather, the case 
law of the Court do not establish a heightened "benefit of 
the doubt," only a heightened duty of the Board to consider 
the applicability of the benefit of the doubt doctrine.  In 
other words, the legal standard for proving a claim is not 
lowered, rather, the Board obligation to discuss and 
evaluate evidence is heightened.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  



Where service medical records have been destroyed or lost, 
the Board has a duty to advise the claimant to obtain other 
forms of evidence because in "fire-related" cases the VA 
Adjudication Manual (M21-1) instructs VA personnel to assist 
the claimant in obtaining evidence from alternate or 
collateral sources and includes a list of appropriate forms 
of evidence to be considered in lieu of missing service 
records.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992) and 
Smith v. Brown, 9 Vet. App. 363, 368 (1996) as amended on 
reconsideration in Smith v. Brown, 10 Vet. App. 44, 46 
(1997).  This was done when the RO contacted the veteran by 
letter in October 2002.  

In a letter attached to the veteran's claim for compensation 
he reported that during service in 1955 he was dismantling an 
old barrack at Ft. Lewis and chunks of concrete struck him in 
the eyes.  He was taken and admitted to the base hospital 
where he stayed for 10 days.  He reported that his vision was 
affected and had progressively worsened since.  

On VA ophthalmology examination in April 2002 the veteran 
repeated his history and further indicated that his last eye 
examination was probably in 1955 during active service.  
Currently, he used drugstore reading glasses to read small 
print.  He had been diagnosed as having diabetes one year 
earlier.  He also had hypertension.  On examination his 
uncorrected visual acuity was 20/200 in the right eye and 
20/100 in the left eye.  He had a moderate hyperopic 
refractive error, and after correction for that error his 
vision was 20/20 in each eye.  The diagnoses were hyperopic 
refractive errors, diabetes without evidence of diabetic 
retinopathy, and on central corneal scar in both eyes, which 
currently is not significantly affecting his vision.  



On VA ophthalmology examination in February 2004 the veteran 
reported that his diabetes and hypertension were controlled.  
He also stated that in addition to the injury to his eyes 
during service, there were several other instances in the 
1960s and 1970s when his eyes were scratched.  Once when 
walking into a pine tree and another when his eyes were 
scratched by wire.  On examination he had a hyperopic 
refractive error but after correction for this error his 
vision was 20/20 in each eye.  On slit lamp examination he 
had a central subepithelial scar in the cornea of each eye 
which was less than 1 millimeter in size and was faded.  
These areas were from "some previous events" and were not 
currently active.  There was evidence of an old posterior 
vitreous detachment (PVD) in the right eye but no evidence of 
diabetic retinopathy or diabetic macular edema.  There were 
no holes, tears or detachments of the retina.  The diagnoses 
were hyperopic refractive error of the eyes, correctable to 
20/20; history of a concrete foreign body injury in both 
eyes, and noted corneal scarring; and diabetes without 
evidence of diabetic retinopathy.  

From this evidence it is clear the veteran has some 
difficulty with his uncorrected visual acuity, but it is 
correctable to within normal limits (20/20).  And the only 
pathology causing his impaired vision is his hyperopic 
refractive error.  Congenital or developmental defects, e.g., 
refractive error of the eyes, are not diseases or injuries 
within the meaning of applicable legislation and, thus, are 
not disabilities for which service connection may be granted.  
38 C.F.R. §§ 3.303(c), 4.9 (2004).  So, as a matter of law, 
service connection is not warranted for the impaired vision 
(to the extent he even has it) stemming from his refractive 
error.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

It is equally clear, though, the veteran has minute residual 
scarring on the cornea of each eye.  He has a history of no 
less than three separate injuries to his eyes, with only one 
reportedly occuring during service.  But he has only 
indicated having actually received treatment for the injury 
in service.  In this regard, it must be noted that there is 
no medical evidence linking the injury in service to his 
diminished vision or to the PVD.  



And while it is not altogether clear the injury in service 
caused the corneal scarring, as opposed to one or more of the 
injuries since service, resolving all reasonable doubt in the 
veteran's favor, service connection for corneal scarring as a 
residual of an injury to the eyes in service is warranted.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for corneal scarring as a residual of an 
injury to the eyes is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


